ORIGINAL                                                  02/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0075


                                       OP 22-0075
                                                                               FILE.)
BOBBY FRANCIS LOWRY V,                                                          FEB 1 8 2022
                                                                              Bowen Greenwood
                                                                            Clerk of Suprerne Court
             Petitioner,                                                       State of Montana



      v.                                                             ORDER

CAPTAIN BRAGG,

             Respondent.



     Representing himself, Bobby Francis Lowry V has filed a Petition for Writ of
Mandate concerning the payment of his medical care costs while he is detained in the Lewis
and Clark County Detention Center and on a "DOC Hold." He explains that he was
arrested in Lewis and Clark County on March 28, 2021, for the offense of theft and that he
was denied bail because he was being held by the Department of Corrections (DOC). He
provides that he is on anti-seizure medication and states that the costs of his medication
were covered until January 25, 2022, when he realized that he had medical charges on his
inmate trust account. Lowry contends that the DOC refuses to pay for his medical care and
that he has not had any hearing concerning his DOC hold. He includes copies of
correspondence between the Jail Nurse, him, and the supervising Detention Officer.
       Under Montana law, an offender detained in a county jail is responsible for the costs
of his medical care for preexisting conditions. Section 7-32-2224(2)(a), MCA, provides
that "[w]hen the inmate is in the custody of a county detention center and the detention
center administrator determines that the inmate requires medical treatment, the county or
the arresting agency is responsible for medical costs associated with . . . conditions that are
not preexisting[.]" See also § 7-32-2245(2)(a), MCA. Lowry claims, however, that the
DOC should be responsible for his medication charges because it is the DOC hold that is
keeping him in jail.
      It appears that Lowry was on parole from his 2017 Eighteenth Judicial District Court
convictions (see State v. Lowry, 2019 MT 191, 397 Mont. 11, 446 P.3d 1148) when he
committed the instant offense in Lewis and Clark County. Lowry seeks to hold the DOC
accountable for the costs of his medical care, but he did not serve his petition on the DOC.
Nor did he serve the Lewis and Clark County Attorney. The Court accordingly determines
that it is advisable to provide both with a copy of the petition and to obtain a response.
      IT IS THEREFORE ORDERED that Clerk of the Supreme Court shall provide a
copy of Lowry's Petition for Writ of Mandate and attachments to Leo Gallagher, Lewis
and Clark County Attorney, and to Colleen Ambrose, DOC Legal Counsel.
      IT IS FURTHER ORDERED that the Department of Corrections, Lewis and Clark
County, or both, are granted thirty days within which to respond to the Petition.
      The Clerk is directed to provide a copy of this Order to the Attorney General, to the
Lewis and Clark County Attorney, to the Department of Corrections, and to Bobby Lowry
personally.
       DATED this      if   day of February, 2022.




                                                                  Justi




                                              2